      Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 SETH BLACKWELL and                           §
 BRENNAN SHORT,                               §
                                              §
               Plaintiffs,                    §            C.A. NO. 4:19-cv-02311
 v.                                           §
                                              §
 LILIS ENERGY, INC.,                          §
                                              §
               Defendant.                     §

                         DEFENDANT’S ANSWER TO
                   PLAINTIFFS’ FIRST AMENDED COMPLAINT

       Defendant Lilis Energy, Inc. (“Defendant”) respectfully files this Answer to Plaintiffs

Seth Blackwell’s (“Blackwell”) and Brennan Short’s (“Short”) (collectively, “Plaintiffs”)

First Amended Complaint (the “Complaint”) as follows:

                                LIMITED GENERAL DENIAL

       Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, Defendant asserts a

general denial as to those allegations contained in the Complaint that are not nearly and

specifically admitted herein.

                                      I.     PARTIES

       1.1    Upon information and belief, Defendant admits the allegations contained in

Paragraph 1.1 of the Complaint.

       1.2    Upon information and belief, Defendant admits the allegations contained in

Paragraph 1.2 of the Complaint.

       1.3    Answering Paragraph 1.3 of the Complaint, Defendant admits that it is a

Nevada corporation authorized to conduct business in the state of Texas and its headquarters
     Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 2 of 15



are currently located in Harris County, Texas. Defendant further admits that it waived service

(Dkt. 6) and filed an Original Answer (Dkt. 8). Defendant denies the remaining factual

allegations, express or implied, contained in Paragraph 1.3 of the Complaint.

                                            II.      VENUE

       2.1    Answering Paragraph 2.1 of the Complaint, Defendant admits that venue is

proper in this Court and that its corporate headquarters is currently in this district and

division. Defendant denies the remaining factual allegations, express or implied, contained

in Paragraph 2.1 of the Complaint.

                                     III.         JURISDICTION

       3.1    Answering Paragraph 3.1 of the Complaint, Defendant acknowledges that

Plaintiffs purport to bring this case pursuant to the Sarbanes-Oxley Act of 2002, as amended

(“SOX”), the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et.

seq., and the Consolidated Omnibus Budget Recovery Act (“COBRA”), 29 U.S.C. § 1131,

et. seq., 29 U.S.C. § 1161, et. seq., 29 C.F.R. 2590, et. seq., and that this Court has subject

matter jurisdiction over this action pursuant to 28 U.S.C. § 1331; however, Defendant denies

that it violated SOX, ERISA or COBRA, or that Plaintiffs are entitled to any relief as a result

of any alleged violations. Defendant denies the remaining allegations, express or implied,

contained in Paragraph 3.1 of the Complaint.

                        IV.    STATEMENT OF CAUSES OF ACTION

       4.1    Defendant admits the allegation contained in Paragraph 4.1 of the Complaint.

       4.2    Answering Paragraph 4.2 of the Complaint, Defendant admits that on

December 1, 2016, it hired Blackwell as its Executive Vice President of Land and Business



                                                    2
    Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 3 of 15



Development. Defendant denies the remaining factual allegations, express or implied,

contained in Paragraph 4.2 of the Complaint.

      4.3    Answering Paragraph 4.3 of the Complaint, Defendant admits that on January

27, 2017, Short became employed with Defendant as its Chief Operating Officer. Defendant

denies the remaining factual allegations, express or implied, contained in Paragraph 4.3 of

the Complaint.

      4.4    Answering Paragraph 4.4 of the Complaint, Defendant admits that on or

around December 18, 2017, Plaintiffs attended a monthly Executive Committee meeting in

which Defendant’s 2018 budget and financial projections were among the general topics

discussed. Defendant further admits that Ariella Fuchs, Jim Linville, Joseph Daches, and

Ronald Ormand also attended the December 18, 2017 Executive Committee meeting.

Defendant denies the remaining factual allegations, express or implied, contained in

Paragraph 4.4 of the Complaint.

      4.5    Defendant denies the allegations contained in Paragraph 4.5 of the Complaint.

      4.6    Defendant denies the allegations contained in Paragraph 4.6 of the Complaint.

      4.7    Answering Paragraph 4.7 of the Complaint, Defendant admits that on January

9, 2018, its Board of Directors approved the Company’s 2018 capital expenditure budget.

Defendant further admits that on February 22, 2018, Short submitted a Management

Representation and Sub-Certification Package in support of Defendant’s 10-K and Proxy

Statement for the year ending December 31, 2017 (“Short’s 10-K Questionnaire”).

Defendant further admits that Paragraph 4.7 refers to the contents of Short’s 10-K

Questionnaire and refers the Court to Short’s 10-K Questionnaire for its complete contents.



                                               3
     Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 4 of 15



Defendant denies the remaining factual allegations, express or implied, contained in

Paragraph 4.7 of the Complaint.

       4.8    Answering Paragraph 4.8 of the Complaint, Defendant admits that on

February 22, 2018, Blackwell submitted a Management Representation and Sub-

Certification Package in support of Defendant’s 10-K and Proxy Statement for the year

ending December 31, 2017 (“Blackwell’s 10-K Questionnaire”). Defendant further admits

that Paragraph 4.8 refers to the contents of Blackwell’s 10-K Questionnaire and respectfully

refers the Court to Blackwell’s 10-K Questionnaire for its complete contents. Defendant

denies the remaining factual allegations, express or implied, contained in Paragraph 4.8 of

the Complaint.

       4.9    Defendant admits that on or around February 23, 2018, Blackwell and Ormand

had a meeting during which they discussed Blackwell’s 10-K Questionnaire. Defendant

denies the remaining factual allegations, express or denied, contained in Paragraph 4.9 of the

Complaint.

       4.10   Answering Paragraph 4.10 of the Complaint, Defendant admits that on or

around February 28, 2018, Short spoke with Peter Benz and General Merrill McPeak,

members of Defendant’s Board of Directors, regarding the production type curves that were

used in the operational updates and production estimates. Defendant denies the remaining

allegations, express or implied, contained in Paragraph 4.10 of the Complaint and expressly

denies that Short’s statements during this conversation constituted protected activity under

SOX.




                                              4
     Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 5 of 15



       4.11   Defendant admits that on March 6, 2018, Short was terminated for Cause, as

defined in his Executive Employment Agreement. Defendant further admits that during

Short’s employment with Defendant, Short, his wife, and his four children were participants

in the health plan sponsored by Defendant. Defendant further admits that on or about March

19, 2018, notice was sent by its third-party plan administrator to: “Brennan D. Short and

Covered Dependents” at 7535 Fair Oaks Pkwy, Boerne, TX 78015-4554, his last known

address. Defendant admits that, on or around May 23, 2018, it received a letter from Short’s

counsel alleging, in part, that Short failed to receive a compliant COBRA notice. Defendant

denies the remaining factual allegations, express or implied, contained in Paragraph 4.11 of

the Complaint and specifically denies that it was the plan administrator or that it was

otherwise obligated to send a COBRA notice to Short following his termination. Moreover,

Defendant denies that it violated 29 U.S.C. § 1166 or 29 C.F.R. § 2590.606, or any other

applicable COBRA regulation or provision, or is otherwise subject to any claims or statutory

penalties under 29 U.S.C. § 1132.

       4.12   Defendant admits that on April 3, 2018, Blackwell’s employment was

terminated for Cause, as defined in his Executive Employment Agreement. Defendant denies

the remaining factual allegations, express or implied, contained in Paragraph 4.12 of the

Complaint.

               V.     VIOLATION OF THE SARBANES-OXLEY ACT OF 2002

A.     Short’s Claims

       5.1    The allegations contained in Paragraph 5.1 contain statements of legal

argument and conclusion to which no answer is required. To the extent an answer is required,



                                             5
     Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 6 of 15



Defendant incorporates and reasserts its answers and denials to each and every allegation

recited by Plaintiffs in Paragraphs 1 through 4.12 above, and further acknowledges that Short

purports to bring a claim of retaliation pursuant to SOX but denies that Short engaged in any

conduct or actions that would constitute protected activity under SOX or that it unlawfully

retaliated against Short in violation of SOX. Defendant denies the remaining factual

allegations, express or implied, contained in Paragraph 5.1 of the Complaint.

       5.2    The allegations contained in Paragraph 5.2 of the Complaint contain

statements of law and legal conclusion to which no answer is required. To the extent an

answer is required, Defendant denies that Short has suffered any damages or is entitled to

any relief or to recover any damages. Defendant denies the remaining factual allegations,

express and implied, contained in Paragraph 5.2 of the Complaint.

       5.3    Answering Paragraph 5.3 of the Complaint, Defendant admits that Blackwell

is requesting reinstatement, if it is feasible, but denies that reinstatement is feasible or that

Blackwell is entitled to reinstatement as a form of relief. Defendant denies the remaining

factual allegations, express and implied, contained in Paragraph 5.3 of the Complaint.

B.     Blackwell’s Claims

       5.4    The allegations contained in Paragraph 5.4 contain statements of legal

argument and conclusion to which no answer is required. To the extent an answer is required,

Defendant incorporates and reasserts its answers and denials to each and every allegation

recited by Plaintiffs in Paragraphs 1 through 5.3 above, and further acknowledges that

Blackwell purports to bring a claim of retaliation pursuant to SOX but denies that Blackwell

engaged in any conduct or actions that would constitute protected activity under SOX or that


                                               6
     Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 7 of 15



it unlawfully retaliated against Blackwell in violation of SOX. Defendant denies the

remaining factual allegations, express or implied, contained in Paragraph 5.4 of the

Complaint.

       5.5    The allegations contained in Paragraph 5.5 of the Complaint contain

statements of law and legal conclusion to which no answer is required. To the extent an

answer is required, Defendant denies that Blackwell has suffered any damages or is entitled

to any relief or to recover any damages. Defendant denies the remaining factual allegations,

express and implied, contained in Paragraph 5.5 of the Complaint.

       5.6    Answering Paragraph 5.6 of the Complaint, Defendant admits that Blackwell

is requesting reinstatement, if it is feasible, but denies that reinstatement is feasible or that

Blackwell is entitled to reinstatement as a form of relief. Defendant denies the remaining

factual allegations, express and implied, contained in Paragraph 5.6 of the Complaint.

                               VI.    SHORT’S COBRA CLAIM

       6.1    The allegations contained in Paragraph 6.1 of the Complaint contain

statements of law and legal conclusion to which no answer is required. To the extent an

answer is required, Defendant admits that it sponsors a group health plan within the meaning

of 29 U.S.C. §1167(1). Defendant denies the remaining factual allegation, express or

implied, contained in Paragraph 6.1 of the Complaint.

       6.2    The allegations contained in Paragraph 6.2 of the Complaint contain

statements of law and legal conclusion to which no answer is required. To the extent an

answer is required, Defendant admits that it sponsors a group health plan within the meaning

of 29 U.S.C. §1167(1). Defendant denies the remaining factual allegation, express or


                                               7
     Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 8 of 15



implied, contained in Paragraph 6.2 of the Complaint and specifically denies that it violated

29 U.S.C. § 1166 or 29 C.F.R. § 2590.606, or any other applicable COBRA regulation or

provision, or is otherwise subject to any claims or statutory penalties under 29 U.S.C. § 1132.

       6.3    The allegations contained in Paragraph 6.3 of the Complaint contain

statements of law and legal conclusion to which no answer is required. To the extent an

answer is required, Defendant denies the factual allegation, express or implied, contained in

Paragraph 6.3 of the Complaint and specifically denies that it violated 29 U.S.C. § 1166 or

29 C.F.R. § 2590.606, or any other applicable COBRA regulation or provision, or is

otherwise subject to any claims or statutory penalties under 29 U.S.C. § 1132.

       6.4    Answering Paragraph 6.4 of the Complaint, Defendant admits that on or about

March 19, 2018, notice was sent by its third-party plan administrator to: “Brennan D. Short

and Covered Dependents” at his last known address of record, 7535 Fair Oaks Pkwy, Boerne,

TX 78015-4554. Defendant specifically denies that it was the plan administrator or that it

was otherwise obligated to send a COBRA notice to Short following his termination.

Moreover, Defendant denies that it violated 29 U.S.C. § 1166 or 29 C.F.R. § 2590.606, or

any other applicable COBRA regulation or provision, or is otherwise subject to any claims

or statutory penalties under 29 U.S.C. § 1132. Defendant denies the remaining factual

allegations, express or implied, contained in Paragraph 6.4 of the Complaint.

       6.5    The allegations contained in Paragraph 6.5 of the Complaint contain

statements of law and legal conclusion to which no answer is required. To the extent an

answer is required, Defendant denies that it was the plan administrator or that it was

otherwise obligated to send a COBRA notice to Short following his termination pursuant to


                                              8
     Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 9 of 15



29 U.S.C. § 1166 or 29 C.F.R. § 2590.606. Defendant further denies that the notice sent to

Short by the third-party plan administrator was not in compliance with COBRA, violated 29

U.S.C. § 1166 and 29 C.F.R. § 2590.60 or was otherwise inaccurate or non-compliant with

any applicable statute. Defendant denies the remaining factual allegations, express and

implied, contained in Paragraph 6.5 of the Complaint.

       6.6     Answering Paragraph 6.6 of the Complaint, Defendant acknowledges that

Short seeks the relief requested therein; however, Defendant denies that it violated 29 U.S.C.

§ 1166 or 29 C.F.R. § 2590.606, or any other applicable COBRA regulation or provision, or

is otherwise subject to any claims or statutory penalties under 29 U.S.C. § 1132. Defendant

further denies that Short has suffered any damages or is entitled to any of the relief sought in

Paragraph 6.6 of the Complaint.

                                   VII.   ATTORNEYS’ FEES

       7.1     Answering Paragraph 7.1 of the Complaint, Defendant admits that Plaintiffs

retained counsel to present and prosecute their claims in this matter and acknowledges that

Plaintiffs seek to recover their attorneys’ fees but denies that Plaintiffs are entitled to recover

their attorneys’ fees.

                         VIII.    ADMINISTRATIVE PREREQUISITES

       8.1     The allegations contained in Paragraph 8.1 of the Complaint contain

statements of law and legal conclusion to which no answer is required. To the extent an

answer is required, Defendant admits that on August 29, 2018, Short filed a SOX

Whistleblower complaint with the United States Department of Labor – Occupational Safety

and Health Administration asserting a claim of retaliation pursuant to SOX. Defendant



                                                9
    Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 10 of 15



further admits that Blackwell filed a SOX Whistleblower complaint with the United States

Department of Labor – Occupational Safety and Health Administration on September 21,

2018, asserting a claim of retaliation pursuant to SOX. Defendant denies that either Short or

Blackwell engaged in any conduct or actions that would constitute protected activity under

SOX or that it unlawfully retaliated against Plaintiffs in violation of SOX. Defendant denies

the remaining factual allegations, express or implied, contained in Paragraph 8.1 of the

Complaint.

       8.2    Defendant admits the allegations contained in Paragraph 8.2 of the Complaint.

       8.3    Defendant admits the allegations contained in Paragraph 8.3 of the Complaint.

       8.4    The allegations contained in Paragraph 8.4 of the Complaint contain

statements of law and legal conclusion to which no answer is required. To the extent an

answer is required, Defendant admits the allegations contained in Paragraph 8.4 of the

Complaint.

       8.5    The allegations contained in Paragraph 8.5 of the Complaint contain

statements of law and legal conclusion to which no answer is required. To the extent an

answer is required, Defendant admits the allegations contained in Paragraph 8.5 of the

Complaint.

                                  IX.     JURY DEMAND

       9.1    In response to Paragraph 9.1 of the Complaint, Defendant admits that Plaintiffs

have requested a trial by jury.

                                          PRAYER

       Defendant acknowledges that Plaintiffs seek judgment against Defendant in the

Prayer of the Complaint and seeks the relief requested therein; however, Defendant denies

                                             10
    Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 11 of 15



that it has violated SOX, ERISA, or COBRA and denies that Plaintiffs have suffered any

damages or are entitled to any of the relief sought in the Prayer of the Complaint.

              DEFENDANT’S DEFENSES AND AFFIRMATIVE DEFENSES

       Without conceding that they bear the burden of proof as to any issue, Defendant

asserts the following defenses and affirmative defenses to Plaintiffs’ Complaint:

       1.      The Complaint fails, in whole or in part, to state a claim upon which relief can

be granted.

       2.      Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of

limitations.

       3.      All claims for relief that exceed the scope of Plaintiffs’ initial administrative

complaint are barred due to Plaintiffs’ failure to exhaust their administrative remedies.

Moreover, any claims arising out of events that occurred more than 180 days prior to the

filing of Plaintiffs’ initial administrative complaint are barred.

       4.      Plaintiffs failed to allege any violation of any of the six enumerated statutes

under the Sarbanes-Oxley Act; therefore, Plaintiffs’ conduct did not constitute protected

activity under the Act.

       5.      Defendant acted reasonably and in good faith at all material times based on all

relevant facts and circumstances available and known to it at the time that it so acted;

accordingly, Plaintiffs are barred from recovery in this action.

       6.      The conduct about which Plaintiffs complain was not motivated by Plaintiffs’

alleged protected activity, nor by malice or a reckless disregard to any protected rights of

Plaintiffs. To the contrary, all actions taken by Defendant concerning Plaintiffs were for


                                               11
    Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 12 of 15



legitimate, non-retaliatory business reasons and were not intentionally devised or operated

to contravene the provisions of any law.

       7.     Defendant asserts that it would have taken the same action in absence of any

impermissible, retaliatory motive or factor.

       8.     To the extent Plaintiffs’ claims are barred by laches, waiver, and/or estoppel,

Defendant asserts that defense.

       9.     To the extent Plaintiffs have failed to mitigate their damages, Defendant

asserts failure to mitigate as an affirmative defense.

       10.    Plaintiffs’ alleged injuries or losses, if any, were not caused by Defendant, but

were the result of Plaintiffs’ own actions or the actions of third parties beyond Defendant’s

control.

       11.    To the extent that the doctrine of after-acquired evidence is applicable,

Defendant asserts that Plaintiffs’ damages, if any, must be reduced pursuant to that doctrine.

       12.    Plaintiffs’ damages are speculative, uncertain, and hypothetical.

       13.    Defendant asserts the defense of election of remedies.

       14.    Any award of punitive damages would violate the Due Process Clause of the

Fifth and Fourteenth Amendments to the United States Constitution, as well as the guarantees

contained in the Sixth and Eighth Amendments thereto.

       15.    Any and all damages claimed by Plaintiffs, whether actual, compensatory,

punitive, liquidated, attorneys’ fees, or otherwise are subject to all applicable statutory

exclusions and limitations.




                                               12
    Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 13 of 15



       16.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed

to join an indispensable party.

       17.    The Complaint fails, in whole or in part, because Defendant complied with all

relevant and applicable statutes and regulations, including ERISA, COBRA, and the

regulations promulgated thereunder.

       18.    The Complaint fails, in whole or in part, because Defendant’s actions were

taken in good faith, in reliance upon information provided by others, and with a reasonable

belief that such actions were legal, appropriate and necessary. The conduct alleged to be in

violation of statute, if any such conduct occurred, was purely unintentional, and occurred, if

at all, despite Defendant’s reasonable and appropriate efforts to avoid any such violation.

       19.    The Complaint fails, in whole or in part, because Defendant is not a plan

administrator, as defined by 29 U.S.C. § 1002(16)(A); therefore, Defendant cannot be held

liable under 29 U.S.C. § 1132(c).

       20.    The Complaint fails, in whole or in part, because Defendant terminated Short

for cause, and Short’s pre-termination conduct constitutes “gross misconduct” under 29

U.S.C. § 1163(2); therefore, there was no “qualifying event” entitling Short to COBRA

benefits or a COBRA notice following the termination of his employment.

       21.    The Complaint fails, in whole or in part, because the notice at issue satisfies

the requirements of ERISA and/or COBRA.

       22.    The Complaint fails, in whole or in part, because Short failed to tender a

COBRA premium payment.




                                              13
    Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 14 of 15



       23.    Any actual damages awarded for Short’s COBRA claim, if any, must be offset

by amounts in premiums and deductibles he would have had to pay under the applicable

COBRA insurance.

       24.    Defendant hereby gives notice that it may rely upon other applicable

affirmative defenses of which it may become aware during discovery in this case and hereby

reserves the right to amend this answer to assert any such defenses.

                                          PRAYER

       WHEREFORE, Defendant respectfully requests that Plaintiffs take nothing, that

Plaintiffs’ claims be dismissed with prejudice, and that this Court award all other and further

relief, both general and special, legal and equitable, to which Defendant is justly entitled.



Dated: January 21, 2020                            Respectfully submitted,
                                                   BAKER & HOSTETLER LLP

                                                   By: /s/ Ashlee Cassman Grant
                                                      Dennis P. Duffy, attorney in charge
                                                      Texas Bar No. 06168900
                                                      Federal Bar No. 10502
                                                      Ashlee Cassman Grant, of counsel
                                                      Texas Bar No. 24082791
                                                      Federal Bar No. 1607786
                                                      811 Main Street, Suite 1100
                                                      Houston, Texas 77002-4995
                                                      Telephone: (713) 646-1364
                                                      Facsimile: (713) 751-1717
                                                      dpduffy@bakerlaw.com
                                                      agrant@bakerlaw.com
                                                   ATTORNEYS FOR DEFENDANT,
                                                   LILIS ENERGY, INC.




                                              14
    Case 4:19-cv-02311 Document 19 Filed on 01/21/20 in TXSD Page 15 of 15




                            CERTIFICATE OF SERVICE

      In accordance with the Federal Rules of Civil Procedure, I hereby certify that on
January 21, 2020, I electronically filed the foregoing with the Clerk of Court by using the
CM/ECF system which will send notice of this filing to the following:

             G. Scott Fiddler
             Courtney Carlson
             Jackson Walker LLP
             1401 McKinney Street, Suite 1900
             Houston, Texas 77010
                                                 /s/ Ashlee Cassman Grant
                                                 Ashlee Cassman Grant




                                            15
